Citation Nr: 0012308	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-16 153A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the 
December 8, 1978 Board of Veterans' Appeals (Board) decision 
which awarded service connection on the basis of a difference 
of opinion pursuant to 38 C.F.R. § 19.2 (1978).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


INTRODUCTION

The moving party served on active duty from April 1965 to May 
1967.

This matter is currently before the Board on motion by the 
appellant as to clear and unmistakable error in a December 8, 
1978 Board decision.



FINDINGS OF FACT

1.  The December 1978 Board decision had denied service 
connection; however, after the exercise of administrative 
discretion, service connection for sickle cell anemia was 
awarded based upon a difference of opinion pursuant to 38 
C.F.R. § 19.2 (1978).

2.  The moving party has alleged that service connection 
should have been granted because the Board misapplied the 
provisions of 38 C.F.R. § 3.303 (1978), thus resulting in the 
difference of opinion award.


CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable error 
in the December 8, 1978 Board decision in failing to grant 
service connection pursuant to 38 C.F.R. § 3.303 (1978) for 
sickle cell anemia fails to meet the threshold pleading 
requirements for revision of the Board decision on grounds of 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. §§ 20.1403, 1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party has argued that there was clear and 
unmistakable error (CUE) in the December 8, 1978 Board 
decision, which had denied service connection for sickle cell 
anemia, but which had exercised administrative discretion and 
granted service connection on the basis of a difference of 
opinion pursuant to 38 C.F.R. § 19.2 (1978).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made. 

In this case, the moving party has not demonstrated that the 
Board's 1978 decision contains CUE.  That determination had 
found that service connection for sickle cell anemia had not 
been established under the laws and regulations pertaining to 
service connection; however, after the exercise of 
administrative discretion, service connection was awarded 
based upon a difference of opinion.

The moving party has argued that the Board erred in not 
properly applying the provisions of 38 C.F.R. § 3.303 (1978) 
to the veteran's case.  However, no specific allegation of 
error was made.  Such a vague allegation does not constitute 
a valid claim of CUE.  As stated by the Court, for CUE to 
exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the facts before the Board at the time of the 
December 1978 decision included the service medical records 
and post-service treatment records.  These records had 
indicated that the veteran's sickle cell anemia had 
preexisted service and had not been aggravated by that 
service.  The evidence which had been submitted subsequent to 
a September 1967 denial had shown nothing more.  

Accordingly, the failure to conclude that the veteran had 
presented sufficient new and material evidence to reopen and 
grant his claim pursuant to 38 C.F.R. § 3.303 (1978) was not 
an "undebatable" error.  The December 1978 Board decision 
was, therefore, consistent with and supported by the law then 
applicable.  Therefore, the Board finds that the 1978 
decision was a reasonable exercise of adjudicatory judgment 
and did not involve CUE.

Similarly, the Board would also note that the argument raised 
by the moving party relates to the interpretation and 
evaluation of the evidence.  In this respect, only a generic 
allegation of error concerning the December 1978 Board 
decision has been made, but not necessarily the discrete 
issue of CUE.  It has been alleged that the Board erred when 
it improperly applied the provisions of 38 C.F.R. § 3.303 
(1978) to the facts of the veteran's case.  This argument 
represents a clear-cut example of disagreement as to how the 
evidence was interpreted and evaluated, and as such cannot 
constitute a basis for a finding of CUE.  See 38 C.F.R. 
§ 20.1403(d)(3); see also Luallen, supra.

After careful review of the evidence of record, the Board 
concludes that the moving party has not set forth specific 
allegations of error, of either fact or law, in the December 
8, 1978 decision by the Board.  Accordingly, in the absence 
of any additional allegations, the motion is denied.  



ORDER

The motion for revision of the December 8, 1978 Board 
decision on the grounds of CUE is denied.



		
	L. M. BARNARD
Acting Member, Board of Veterans' Appeals


 


